Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 8/5/21 are persuasive The prior art does not reasonably teach or suggest the output of a memory signal of a microelectromechanical (mems) microphone at an output interface of the mems microphone, said memory signal output comprising configuration data and triggered by a power on reset operable to trigger an initialization mode of the mems microphone, disconnect the output of a mems microphone element from the output interface and provide the configuration data contents of a non-volatile type memory of the mems microphone as an output signal to an output pin(s) of the output interface. To be certain structures exist which may be adapted to such a performance such as the non-volatile memory and multiplexed output disclosed in figures 6, 7 of Cagdaser: 20150125004 (of record.) However, the prior art does not reasonably teach adapting such a structure to respond to a power on reset to disconnect the microphone element from the output and to output initialization bits stored in a non-volatile microphone memory and provide said bits to equip or configure a downstream input interface or processor with microphone parameters suitable to adapt the downstream device to receive and process a subsequent microphone signal output from the mems microphone based on the configuration data transmitted in the initialization mode wherein said memory data signal and microphone signal may be optionally multiplexed onto the output pin(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701.  The examiner can normally be reached on 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MCCORD/Primary Examiner, Art Unit 2654